1    Kristin A. Zilberstein, Esq. WSBA #47798
     GHIDOTTI BERGER
2    1920 Old Tustin Ave.
3    Santa Ana, CA 92705
     Ph: (949) 427-2010
4    Fax: (949) 427-2732
     kzilberstein@ghidottiberger.com
5
6    Attorney for Secured Creditor
     HMC ASSETS, LLC SOLELY IN ITS CAPACITY AS SEPERPATE
7    TRUSTEE OF THE CAM XIV TRUST
8
                            UNITED STATES BANKRUPTCY COURT
9
                            WESTERN DISTRICT OF WASHINGTON
10
                                      TACOMA DIVISION
11
12   In Re:                                         )   CASE NO.: 18-43651
13   Sean Michael Rebar                             )
     Tracie Lee Rebar                               )
14                                                  )   CHAPTER 13
                                                    )
15
                                                    )   OBJECTION TO CHAPTER 13
16                                                  )   PLAN
           Debtor.                                  )
17                                                  )   341(a) Meeting of Creditors:
                                                    )   Date: 11/29/2018
18
                                                    )   Time: 10:00AM
19                                                  )   Place: 1717 Pacific Avenue, Ste 2100
                                                    )   Tacoma, WA 98402-3233
20                                                  )
21                                                  )   Confirmation Hearing:
                                                    )   Date: 01/09/2019
22                                                  )   Time:1:30PM
                                                    )   Ctrm: I
23                                                  )   Place: 1717 Pacific Avenue, Ste 2100
24                                                  )   Tacoma, WA 98402-3233
                                                    )
25                                                  )   Judge: Brian D Lynch
26
27
28




                                                1                                             18-43651
                                                                               Objection to Plan
     Case 18-43651-BDL     Doc 18    Filed 01/02/19     Ent. 01/02/19 18:23:12       Pg. 1 of 7
1    TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
2           HMC Assets, LLC solely in its capacity as Separate Trustee of Cam XIV Trust, (“Secured
3    Creditor”) in the above-entitled Bankruptcy proceeding, hereby submits the following
4    Objections to Confirmation of the Chapter 13 Plan proposed by (“Debtor”) Sean and Tracie
5    Rebar.
6
               Secured Creditor is entitled to receive payments pursuant to a Promissory Note which
7    matures on 09/21/20007 and is secured by a Deed of Trust on the subject property commonly
8    known as 19408 67th Street Court East, Bonney Lake, WA 98391.. As of 10/28/18, the
9    approximate amount in default was $96,485.72, as will be described in the forethcoming Proof
10   of Claim filed by Secured Credito prior to the bar date; Secured Creditor files this Objection to
11   protect its interests.
12                                             ARGUMENT
13             Under 11 U.S.C. §1325, the provisions for plan confirmation in a Chapter 13 have been
14   set. Unless otherwise ordered, under 11 U.S.C. § 1326(a)(1), the Debtor shall commence making
15   the payments proposed by the Plan within 30 days after the Petition is filed. The Plan must
16   comply with all applicable provisions of 11 U.S.C. § 1325 to be confirmed. Based on the
17   foregoing, as more fullyg detailed below, the Plan cannot be confirmed as proposed.
18             A. IMPERMISSIBLY MODIFIES SECURED CREDITOR’S RIGHTS
19             Under 11 U.S.C. §1322(b)(2), a Plan that modifies the rights of a creditor whose claim
20   is secured only by a security interest in real property that is debtor’s principal residence is
21   impermissible. The plan only lists $93,520.05 in arrears when the actual arrears are $96,485.72.
22   That reduction in arrears is an inpermissable modification. The proposed Plan also does not set
23   forth a reasonable schedule and time period for the payment of the arrearages owed to Secured
24   Creditor because, in addition to the reduction in amount of arrears, by the plan’s own terms the
25   payments set forth are not sufficient to cure arrears Therefore, the Plan is not feasible.

26
27   ////

28   ////
     ////


                                                      2                                            18-43651
                                                                                    Objection to Plan
     Case 18-43651-BDL         Doc 18     Filed 01/02/19    Ent. 01/02/19 18:23:12        Pg. 2 of 7
1           B. DEBTOR’S PROPOSED CHAPTER 13 PLAN FAILS TO PROVIDE FOR
2               EQUAL MONTHLY PAYMENTS TO SECURED CREDITOR
3
            The Debtor must pay the creditor the secured value of the lien in equal installments
4
     over the life of the plan, and not, as Debtor proposes, hopefully pay the value of the secured
5
     lien midway through the plan after a sale or refinance. 11 U.S.C. 1325(a)(5)(B) “requires
6
     bankruptcy courts to ensure that the property to be distributed to a particular secured creditor
7
     over the life of a bankruptcy plan has a total "value, as of the effective date of the plan," that
8
     equals or exceeds the value of the creditor's allowed secured claim.” Till v. SCS Credit Corp.,
9
     541 U.S. 465, 474 (U.S. 2004). Debtor’s Plan offers secured creditor payments that the plan
10
     itself calls “insufficient” to provide for full payment of arrears and property taxes for 36
11
     months. Even more to the point, 11 U.S.C. 1325(a)(5)(B)(iii)(I) states, “property to be
12
     distributed pursuant to this subjection is in the form of periodic payments, such payments shall
13
     be in equal monthly amount.”
14
            The Plan provides that Debtor will sell or refinance the subject property. He has given
15
     himself 3 years to complete the refiance or sale all while making payments “insufficient” to
16
     cover arrears and property taxes. As a result, Secured Creditor will have an even larger default
17
     if the refinance or sale is complete. Thus, the Plan is not feasible and cannot be confirmed.
18
     ////
19
     ////
20
     ////
21
     ////
22
23
            C. THE PLAN IS NOT CONFIRMABLE BECAUSE IT IS SPECULATIVE
24
            Debtor proposes to pay the full secured claim to Secured Creditor by selling the subject
25
     property, refinancing the property or amending the plan by the end of the 37th month of the
26
     plan. Secured Creditor objects to this provision as it is too speculative and is not allowed
27
     under the Bankruptcy Code and current case law. First, it is not allowed for all the reasons
28
     stated above related to required equal monthly payments towards the secured claim value.



                                                       3                                             18-43651
                                                                                      Objection to Plan
     Case 18-43651-BDL         Doc 18     Filed 01/02/19      Ent. 01/02/19 18:23:12        Pg. 3 of 7
1    Second, it is too speculative to just state in a plan that the Debtor will try to refinance or sell
2    the properties in order to pay the secured claim.
3            Secured Creditor objects to this treatment as speculative and prejudicial. Debtor may
4    not premise the cure of Secured Creditor’s arrears on a speculative event in the future such as a
5    sale or refinance. Courts have long held that a plan should be not be confirmed where it is
6    proposing a balloon payment or otherwise is contingent on a speculative event to take place in
7    during the life of the plan. See In Re Gavia (9th Cir. BAP 1982) 24 BR 573,574; In Re Nantz
8    (BC ED MO 1987) 75 BR 617, 618-619; In Re Fantasia (1st Cir. BAP 1997) 211 BR 420,424;
9    In Re Craig (BC ND OH 1990) 112 BR 224,225.
10           First, it is unknown if the Debtor will be able to sell the subject property. When the plan
11   proposes to sell or refinance real property in the future, the plan proponent has the burden to
12   produce evidence as to, "past marketing efforts, the state of the market for the subject asset,
13   current sale prospects, the existence and maintenance of any 'equity cushion' in the property, and
14   all other circumstances that bear on whether the creditor will see its way out of the case
15   financially whole." In re Lindsey, 183 B.R. 624, 627 (Bankr.D.Idaho 1995), quoting In re
16   Newton, 161 B.R. 207, 217-18.
17           It is well established in the Ninth Circuit that an open-ended Chapter 13 Plan providing
18   for the sale or refinancing of Debtor’s property at some point over the term of the plan is un-
19   confirmable, especially where there was no evidence, other than the schedules, as to the fair
20   market value of the property or what the property could actually produce through a sale or
21   refinance. In re Proudfoot, 144 B.R. 876 (9th Cir. B.A.P. 1992); In re Gavia, 24 B.R. 573 (9th
22   Cir. B.A.P. 1982).
23           The plan provides that debtors will amend the plan and make payments sufficient to cure
24   arrears if no sale or reinstatement materializes within 37 months. The Plan does not explain how
25   debtors will be able to afford an increased monthly payment after making “insufficient”
26   payments for 3 years. This provision puts the feasibility of the entire Amended Plan in question
27   since it is contingent upon a speculative event. Therefore, the Amended Plan is not feasible.
28           D. A BALLOON PAYMENT UNDER THESE CIRCUMSTANCES IS NOT
                 PERMITTED


                                                       4                                              18-43651
                                                                                       Objection to Plan
     Case 18-43651-BDL         Doc 18     Filed 01/02/19      Ent. 01/02/19 18:23:12         Pg. 4 of 7
1           While courts have confirmed plans with balloon payments, they have not done so on
2    terms so favorable to the debtor. In re James Wilson Associates, 965 F.2d 160 (7th Cir. 1992),
3    In re Boulders on the River, Inc., 164 B.R. 99 (9th Cir. BAP 1994), and In re Industry West
4    Commerce Center LLC (Case No. 10-10088; 9th Circ. BAP May 24, 2011). With the balloon
5    payment, Secured Creditor bears all of the risk of the sale of the property rather than Debtor.
6    Secured Creditor receives “insufficient” payments while potentially waiting as long as three
7    years for the subject property to sell or refinance. In three years, it is unknown where the real
8    estate market could be. Values may be up, or they could drop dramatically as they did in
9    2008-2013. Such a balloon payment is not permitted. Therefore, the Plan cannot be
10   confirmed.
11                                           CONCLUSION
12          Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the
13   Objections specified above in order to be reasonable and to comply with applicable provisions
14   of the Bankruptcy Code. Secured Creditor respectfully requests that confirmation of the Chapter
15   13 Plan as proposed by the Debtor be denied.
16          WHEREFORE, Secured Creditor prays as follows:
17          1.      Confirmation of the Proposed Chapter 13 Plan be denied; or, in the alternative,
18          2.      Debtor’s plan be amended to provide for the arrears amount listed in Secured
19                  Creditor’s filed proof of claim
20          3.      For attorneys’ fees and costs herein, and
21          4.      For such other relief as this Court deems proper.

22
23   Dated: January 2, 2019                        GHIDOTTI BERGER

24
25                                                 /s/ Kristin A. Zilberstein
                                                   Kristin A. Zilberstein, Esq.
26                                                 Counsel for HMC ASSETS, LLC SOLELY IN
                                                   ITS CAPACITY AS SEPERPATE
27
                                                   TRUSTEE OF THE CAM XIV TRUST
28




                                                      5                                            18-43651
                                                                                    Objection to Plan
     Case 18-43651-BDL        Doc 18     Filed 01/02/19     Ent. 01/02/19 18:23:12        Pg. 5 of 7
 1                             UNITED STATES BANKRUPTCY COURT
 2                       WESTERN DISTRICT OF WASHINGTON, TACOMA
 3

 4    In re:                                            )    CHAPTER 13 BANKRUPTCY
                                                        )
 5    Sean Michael Rebar                                )    CASE NO.: 18-43651-BDL
      Tracie Lee Rebar                                  )
 6                                                      )    CERTIFICATE OF SERVICE
 7                                                      )
                                                        )
 8                                                      )
                               Debtor.                  )
 9                                                      )
                                                        )
10                                                      )
11
      I, Krystle Miller, declare as follows:
12
                 I am employed in the County of Orange, State of California. I am over the age of eighteen
13
      (18) and not a party to the within action. My business is 1920 Old Tustin Ave., Santa Ana, CA
14
      92705.
15
                 On January 2, 2019 I served the foregoing document(s) described as;
16
                       Objection to Confirmation of Debtors’ plan
17

18
      The above listed document(s) were served on the interested parties in this action as follows;
19
      via US Mail:
20    Debtor                                                Debtor’s Counsel
      Sean Micheal Rebar                                    Rafal A Gorski
21
      19408 67th Street Ct E                                Attorney at Law
22    Bonney Lake, WA 98391-8899                            10116 36th Ave Ct SW Ste 206
                                                            Lakewood, WA 98499
23    Joint Debtor
      Tracie Lee Rebar
24    19408 67th Street Ct E
      Bonney Lake, WA 98391-8899
25
      Trustee                                               US Trustee
26    Michael G. Malaier                                    United States Trustee
      2122 Commerce Street                                  700 Stewart St Ste 5103
27    Tacoma, WA 98402                                      Seattle, WA 98101

28
                                                                             GHIDOTTI BERGER
                                                                            KRISTIN ZILBERSTEIN
      Certificate of Service                                                1920 OLD TUSTIN AVE
      Page 1                                                                SANTA ANA, CA 92705
     Case 18-43651-BDL          Doc 18    Filed 01/02/19     Ent.   01/02/19 18:23:12
                                                                         TELEPHONE          Pg. 6 of
                                                                                      (949) 427-2010   7
 1    ///
      ///
 2    ///
      Dated: April 4, 2018
 3

 4
      /s/Krystle Miller
 5    Krystle Miller
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                         GHIDOTTI BERGER
                                                                        KRISTIN ZILBERSTEIN
      Certificate of Service                                            1920 OLD TUSTIN AVE
      Page 2                                                            SANTA ANA, CA 92705
     Case 18-43651-BDL         Doc 18   Filed 01/02/19   Ent.   01/02/19 18:23:12
                                                                     TELEPHONE          Pg. 7 of
                                                                                  (949) 427-2010   7
